NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/JP2020/009070 filed 04 March 2020 and foreign priority to JP2019-082666 filed 24 April 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Replacement drawing sheets for Figures 4A and 4B were received on 15 December 2021 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 15 December 2021.
	The specification objections have been obviated in view of Applicant’s amendments filed 15 December 2021.
	Claims 1-9 and 11-15 have been canceled. New claims 19 and 20 have been added.
	Independent claim 10 has been amended to include allowable subject matter indicated in the Non-Final Rejection mailed 04 October 2021. Claim 16 has been amended to independent form to include allowable subject matter and all limitations of the base claim and intervening claims, as indicated in the Non-Final Rejection mailed 04 October 2021.
	Claims 10 and 16-20, as amended, are allowed. See below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the structure of the projections as required by claims 10 and 16. See below.

The closest prior art of record includes Lighthouse Christian Products (NPL, hereinafter Lighthouse, a copy of which was provided in the Non-Final Rejection mailed 04 October 2021).
Regarding independent claim 10, Lighthouse teaches a foot training device comprising: a fulcrum placed at a center; and four projections projecting in different directions from the fulcrum, each of the four projections having, at least in a portion of each of the four porjections, an elastic member that is bendable in a bending direction (The device is made of foam rubber and is squeezable/bendable.), wherein: the training device is configured to be used to improve foot muscle strength by bending and stretching one or more of the elastic members (The device is capable of being used for foot exercises.), at least two of the four projections have different degrees of elasticity in flexure as determined when a force is applied to a distal end of each of the at least two projections to bend the elastic member (Shorter projections have a different degree of elasticity in flexure when a force is applied to them. Shorter projections are less flexible than longer projections.), the four projections project in cross directions from the fulcrum at the center, and, for each pair of projections that oppose each other across the fulcrum, the projections are arranged on a straight line, and none of the four projections has an annular structure.
Lighthouse fails to teach wherein all of the four projections have different lengths.

Regarding independent claim 16, Lighthouse teaches a foot training device comprising: a fulcrum placed at a center; four projections projecting in different directions from the fulcrum, each of the four projections having, at least in a portion thereof, an elastic member that is bendable in a bending direction (The device is made of foam rubber and is squeezable/bendable.), … wherein the training device is configured to be used to improve foot muscle strength by bending and stretching the elastic member (The device is capable of being used for foot exercises.), at least two of the four projections have different degrees of elasticity in flexure as determined when a force is applied to a distal end of each of the at least two projections to bend the elastic member (Shorter projections have a different degree of elasticity in flexure when a force is applied to them. Shorter projections are less flexible than longer projections.), the four projections project in cross directions from the fulcrum at the center, and, for each pair of projections that oppose each other across the fulcrum, the projections are arranged on a straight line, and none of the four projections has an annular structure.
Lighthouse fails to teach an elastic body layer and two protective layers that are stacked together, the elastic body layer being made of a plate-shaped resin material or rubber material, the two protective layers being made of a resin material or a rubber material having a lower elastic modulus than the elastic body layer and a higher foaming ratio than the elastic body layer, and the two protective layers being provided on two plate surfaces of the elastic member, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784